DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-13 directed to an invention non-elected without traverse.  Accordingly, claims 10-13 have been cancelled.

Response to Arguments
Applicant’s arguments, see Pgs. 1-3, filed 03/04/2022, with respect to 112 b rejection of claim 3 have been fully considered and are persuasive.  The rejection has been withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 10-13 are canceled. 

Allowable Subject Matter
Claims 1-9 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Hayashi et al. (US 2010/0244309), herein Hayashi.  Hayashi fails to teach requirement 2.  As seen in figure 3C reproduced below, the reference boundary wall does not meet the limitation.  The structure at the arrow labeled 1, is the same as that at the arrow labeled 2.  The arrow labeled 2 is where the imaginary straight line passing through the honeycomb central axis would be as required by the claim limitation.  The structure is reproduced in a blown-up state below the picture.  In the blown-up picture, a is the inner wall, d is the outer wall, leaving either f, b, c or e to be the reference wall.  However, c and e are the same thickness, Tout,  and b and f are the same thickness, Tin, thus the reference wall is not different in thickness from the three other walls excluding the inner and outer .

    PNG
    media_image1.png
    768
    1075
    media_image1.png
    Greyscale


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784